DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
At the beginning of claim 5, after “The” insert “polyurethane”.
At the beginning of claim 6, after “The” insert “polyurethane”.
At the beginning of claim 7, after “The” insert “polyurethane”.
At the beginning of claim 8, delete “The” and insert in its place “A composition comprising the polyurethane”. 
At the end of claim 12, delete “polyurethane composition” and insert in its place “composition”. 
At the end of claim 13, delete “polyurethane composition, said process” and insert in its place “composition”. 
At the beginning of claim 15, after “The” insert “polyurethane”.


Allowable Subject Matter
Claim 1, 5-8, 12-13 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Eichelmann et al (US 20070129525 A1) does not disclose the unexpectedly improved stability in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766


/MICHAEL M DOLLINGER/           Primary Examiner, Art Unit 1766